Citation Nr: 0412354	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-19 733	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
thoracic and lumbar spondylosis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for photophobia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to March 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

The veteran was scheduled for a videoconference hearing 
before the Board in April 2004; however, he failed to appear.

The issues of service connection for thoracic and lumbar 
spondylosis, sinusitis, and photophobia are remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  In August 1989, the RO denied the veteran's claim of 
service connection for a thoracic and lumbar spondylosis.

2.  Evidence received since the August 1989 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.  The August 1989 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).

2.  New and material evidence has been received since the 
August 1989 denial, and the claim of service connection for 
thoracic and lumbar spondylosis, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has considered this new legislation with regard to 
the limited issue of whether new and material evidence has 
been received to reopen a claim of service connection for 
thoracic and lumbar spondylosis.  Given the favorable action 
taken below, however, no further assistance in developing the 
facts pertinent to the issue is required at this time.

I.  Factual Background

New and Material Evidence

A review of the record shows that the veteran filed his 
initial claim in March 1989 for service connection for a low 
back injury he contended occurred in service.  Service 
medical records reflect treatment for a low back disorder.

In June 1989, the veteran underwent a VA examination for his 
claim for a low back disorder.  Thoracic and lumbar 
spondylosis was diagnosed.  

In August 1989, the RO denied the veteran's claim of service 
connection on the basis of a lack of continuity of treatment 
since separation from service.  In December 1989, the veteran 
filed a Notice of Disagreement with the rating decision.  A 
Statement of the Case was issued in July 1990.  The veteran 
did not submit a substantive appeal; therefore, he did not 
perfect his appeal.

In July 2001, the veteran filed an informal claim of 
entitlement for service connection for a back disorder.  VA 
treatment records from San Antonio VAMC were obtained.  In 
May 2002, the RO denied the veteran's claim on the basis that 
there was no new and material evidence linking the veteran's 
disorder to an injury or disease incurred in or aggravated by 
active duty service.  The veteran appealed the RO's 
determination.

In April 2003, the veteran underwent a VA examination.  In 
Supplemental Statements of the Case issued in April and June 
2003, the RO continued its denial of service connection on 
the basis that new and material evidence had not been 
received.  

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

The veteran submitted his initial claim of service connection 
in March 1989.  In an August 1989 rating decision, the RO 
notified the veteran that he was not entitled to compensation 
based on the finding that the veteran's low back disorder was 
not related to service.  The veteran initiated a Notice of 
Disagreement with the rating decision but did not perfect his 
appeal.  Therefore, the RO's decision of August 1989 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2003).

Evidence of record at the time of the August 1989 denial 
consisted of the veteran's service medical records and a 
report of a VA examination conducted in June 1989.  

Evidence received since the August 1989 decision is new and 
material.  Specifically, since the prior denial, the RO 
received VA medical records reflecting treatment for a back 
disorder.  Additionally, the veteran underwent a VA 
examination in April 2003.  Such information is vital to the 
veteran's claim and is new and material within the meaning of 
VA regulations.  38 C.F.R. § 3.156(a) (2002).  This new 
evidence fundamentally calls into question the etiology of 
the veteran's disorder, and should be considered in light of 
the entire evidence of record.  Accordingly, this evidence 
bears "directly and substantially" on the issue at hand, 
and the veteran's claim of entitlement to service connection 
for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002).  

For reasons described in further detail below, additional 
development on the veteran's claim is warranted.  The 
reopening of the veteran's claim, therefore, represents only 
a partial grant of the benefits sought on appeal.



ORDER

As new and material evidence has been received, the claim of 
service connection for thoracic and lumbar spondylosis is 
reopened.  To that extent only, the appeal is granted at the 
present time.


REMAND

The veteran's service-connected disabilities include 
residuals of a fracture to the right lateral great, second, 
and third toes with an absent toenail in the great toe.  In 
November 2002, the veteran claimed that his back disorder, to 
include thoracic and lumbar spondylosis, was secondary to his 
service connected toe disorders.  The RO has not considered 
the veteran's claim of secondary service connection.  
Additionally, although the veteran was afforded a VA 
examination regarding direct service connection, the veteran 
should also undergo a VA examination regarding his claim of 
secondary service connection.

The issue of entitlement to direct service connection for a 
back disorder is inextricably intertwined with the issue of 
secondary service connection.  Thus, that issue is not ready 
for final appellate action.  

In November 2002, the veteran filed an informal claim of 
service connection for sinusitis and photophobia.  Service 
medical records reflect treatment for chronic sinusitis; 
however, it is unclear as to whether the veteran currently 
has sinusitis.  The veteran should be afforded a VA 
examination to clarify whether he currently has sinusitis, 
and whether any such disorder is etiologically related to 
service.  Service medical records reflect consultation at an 
eye clinic and a diagnosis of acute photophobia; however, 
again, the veteran should be scheduled for a VA examination 
to determine whether he currently has photophobia and whether 
it is etiologically related to service. 



Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the etiology of his 
thoracic and lumbar spondylosis, 
including whether it is causally 
related to his service-connected toe 
disorders.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that his back disorder 
was caused or worsened by his service-
connected toe disorders.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.  If an opinion cannot be 
expressed without resort to 
speculation, the examiner should so 
indicate.

3.  The veteran should be scheduled for 
a VA examination for the purpose of 
clarifying whether the veteran 
currently has sinusitis and the 
etiology of any such disorder.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether 
the veteran has sinusitis and, if so, 
whether it is at least as likely as not 
that his sinusitis is etiologically 
related to service or any incident 
therein.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  If an 
opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

4.  The veteran should be scheduled for 
a VA examination for the purpose of 
clarifying whether the veteran 
currently has photophobia and the 
etiology of any such disorder.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether 
the veteran has photophobia and, if so, 
whether it is at least as likely as not 
that his photophobia is etiologically 
related to service or any incident 
therein.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  If an 
opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

5.  Then, after ensuring that all 
requested development has been 
completed, the RO should adjudicate the 
veteran's claims of entitlement to 
service connection for a back disorder 
on a direct and secondary basis, and 
readjudicate the veteran's claims of 
entitlement to service connection for 
sinusitis and photophobia.  If the 
determination of these claims remain 
less than fully favorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



